Title: From Alexander Hamilton to James McHenry, 1 June 1796
From: Hamilton, Alexander
To: McHenry, James


New York June 1. 1796
My Dear Mc.
I am told the Executive Directory have complained of Mr. Parish our Consul at Hamburgh. Perhaps the complaint may be ill founded but perhaps also he was indiscreet in giving colour for it. Admit too that he is a good man. Yet we must not quarrel with France for pins and needles. The public temper would not bear any umbrage taken where a trifling concession might have averted it. Tis a case for temporising, reserving our firmness for great and necessary occasions. Let Mr. Paris[h] be superseded, with a kind letter to him. I do not write to Pickering or the President because I am not regularly possessed of the information. But I hope you will attend to the matter, even if at the expense of being a little officious.
Yrs. truly
A Hamilton
James Mc.Henry Esq
